Filed 10/24/13 P. v. Zink CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT



THE PEOPLE,                                                          B244979

                   Plaintiff and Respondent,                         (Los Angeles County
                                                                     Super. Ct. No. VA125229)
         v.

KRISTA A. ZINK,

                   Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
Michael L. Schuur, Temporary Judge. (Cal. Const., art. VI, § 21.) Affirmed.

         Melissa J. Kim, under appointment by the Court of Appeal, for Defendant and
Appellant.

         No appearance for Plaintiff and Respondent.




                                                 **********
       Defendant and appellant Krista A. Zink appeals from the judgment of conviction
following a jury trial. We affirm.
       On June 8, 2012, at approximately 11:00 a.m., Sergeant Michael Mileski and
Deputy Juan Sanchez of the Los Angeles County Sheriff’s Department, along with
several other deputies, executed a search warrant for a residence located on Longworth
Avenue in the City of Norwalk. Defendant was identified in the search warrant. She
lived in the residence with two other people. Just before the search warrant was served,
the deputies observed a man and a woman (later determined to be defendant) leave the
house in a pickup truck. Defendant was detained a few blocks away in the parking lot of
a restaurant.
       Defendant was placed in the back of a patrol car and driven back to the residence.
She told the deputies that her boyfriend and another male were inside the house, and she
gave them her keys to enter the house. During a search of the residence, four small
baggies of a substance later determined to be methamphetamine were discovered in a
master bedroom where defendant’s boyfriend was also located and detained. Defendant
was read her rights pursuant to Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).
Defendant and the other individual residents of the home were placed under arrest and
taken to the sheriff’s station. Defendant was read her Miranda rights again. She waived
those rights and agreed to speak with the deputies. She initially denied knowledge of the
methamphetamine, but then admitted it was hers, and that she occasionally would sell
some to friends to help pay bills.
       On July 16, 2012, defendant was charged with one count of possession for sale of
methamphetamine (Health & Saf. Code, § 11378). Defendant pled not guilty. Defendant
moved to dismiss the information on the grounds there was no evidence showing an
intent to sell. Defendant also moved to suppress the evidence recovered and the arrest of
defendant made without a warrant. Both defendant and Deputy Sanchez testified at the
hearing on the suppression motion. The motion to dismiss was denied, and the motion to
suppress was granted in part, the court suppressing the cell phone recovered from
defendant’s purse at the time of her initial detention in the parking lot.

                                              2
       Trial by jury proceeded in October 2012. Sergeant Mileski and Deputy Sanchez
testified, as did Aaron Lewis, the criminalist who analyzed the material in the four
baggies and verified the contents as being methamphetamine. Defendant exercised her
right not to testify and did not present any defense witnesses.
       The jury acquitted defendant on the charge of possession for sale, but convicted
defendant of the lesser included offense of possession of a controlled substance (Health
& Saf. Code, § 11377, subd. (a)). The court suspended imposition of sentence and placed
defendant on formal probation for one year and ordered drug counseling (Pen. Code,
§ 1210.1). The court also ordered defendant to pay various fines and fees. This timely
appeal followed.
       We appointed appellate counsel to represent defendant. Appointed counsel then
filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende) in which no
issues were raised. The brief included a declaration from counsel that she reviewed the
record and sent a letter to defendant explaining her evaluation of the record. Counsel
further declared she advised defendant of her right, under Wende, to submit a
supplemental brief within 30 days. Defendant did not file a supplemental brief.
       We have examined the entire record and are satisfied that appointed counsel fully
complied with her responsibilities in assessing whether or not any colorable appellate
issues exist. We conclude there are no arguable appellate issues. (People v. Kelly (2006)
40 Cal.4th 106; Wende, supra, 25 Cal.3d 436.)
                                     DISPOSITION
       The judgment of conviction is affirmed.



                                                  GRIMES, J.
       We concur:

                     BIGELOW, P. J.



                     RUBIN, J.
                                             3